                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                  CR-14-55-GF-BMM
                Plaintiff,
      vs.

                                                         ORDER
MELINDA MARIE DESCHARM,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 21, 2019. (Doc. 145.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on November 20, 2019.

(Doc. 144.) The United States accused Descharm of violating her conditions of
supervised release by 1) failing to notify her probation officer of a change in

employment; 2) by failing to report to her probation officer directly; 3) by failing

to report for substance abuse treatment; 4) by using methamphetamine on three

separate occasions; and 5) by failing to make monthly restitution payments. (Doc.

141.)

        At the revocation hearing, Descharm admitted to the all of the violations

except violations 4 and 7. (Doc. 144.) The government did not attempt to prove

alleged violations 4 and 7. Judge Johnston found that Descharm’s violations

warrant revocation, and recommended that Descharm be incarcerated for 5 months,

with 12 months of supervised release to follow with the first 60 days of supervised

release at Passages inpatient drug treatment facility in Billings, Montana. (Doc.

145 at 4-5.)

        The violation proves serious and warrant revocation of Decharm’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

        Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 145) are ADOPTED IN FULL.

        IT IS FURTHER ORDERED that Defendant Melinda Marie Descharm be

incarcerated for a term of 5 months, with 12 months of supervised release to follow
with the first 60 days of supervised release at the Passages inpatient drug treatment

facility in Billings, Montana.

      DATED this 5th day of December, 2019.
